IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JEFFERY D. SHORES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-4142

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Nassau County.
Robert M. Foster, Judge.

Jeffery D. Shores, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Julian E Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.